IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 42401 & 42402

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 545
                                                )
       Plaintiff-Respondent,                    )   Filed: July 9, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BLAZE BORDEAUX, aka DARREN                      )   THIS IS AN UNPUBLISHED
TOLAN and DARREN STEWART,                       )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       In these consolidated appeals, Blaze Bordeaux, aka Darren Tolan and Darren Stewart,
entered an Alford 1 plea to an amended charge of felony injury to a child, I.C. § 18-1501(1), and a
guilty plea to perjury, I.C. § 18-5401. In exchange for his pleas, additional charges were
dismissed. The district court sentenced Bordeaux to concurrent unified terms of ten years, with
minimum periods of confinement of one year. The district court suspended the sentences and


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                1
placed Bordeaux on probation. Thereafter, Bordeaux violated his probation on several occasions
and the district court revoked Bordeaux’s probation and ordered execution of his sentences.
Bordeaux filed I.C.R 35 motions for reduction of his sentences, which the district court denied.
Bordeaux appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Bordeaux’s Rule 35 motions, we conclude
no abuse of discretion has been shown. Therefore, the district court’s orders denying Bordeaux’s
Rule 35 motions are affirmed.




                                               2